Citation Nr: 1444180	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-26 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served in the Georgia Army National Guard on active duty for training from February 1980 to December 1980, with unverified periods of inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In November 2013, the Board remanded these issues for further to include obtaining any available Social Security Administration (SSA) disability records or outstanding treatment records.  In a November 2013 letter, the RO asked the Veteran to identify any private treatment providers which addressed the issues on appeal.  The Veteran did not respond.  Additional VA treatment records were obtained and added to the claims file.  A letter requesting records was sent to the SSA and a negative response was received in November 2013.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for lumbosacral spine degenerative arthritis was last denied in an unappealed September 1997 RO decision.  

2.  The evidence added to the record with regard to a claim of entitlement to service connection for hypertension since the September 1997 RO decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

3.  A claim of entitlement to service connection for hypertension was last denied in an unappealed August 2004 Board decision.  

4.  The evidence added to the record with regard to a claim of entitlement to service connection for hypertension since the August 2004 Board decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision denying entitlement to service connection for lumbosacral spine degenerative arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  New and material evidence to reopen the claim for service connection for lumbosacral spine degenerative arthritis has not been received.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156 (a), 3.159.

3.  The August 2004 Board decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

4.  New and material evidence to reopen the claim for service connection for hypertension has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.159, 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Here, VA provided the Veteran fully adequate VCAA notice for the issues on appeal in letters dated in October 2009.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further satisfied its duty to assist the Veteran.  VA obtained all available service treatment records and VA treatment records.  VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen until new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4).

II.  Claims to Reopen

The RO denied the claims for service connection for lumbosacral spine degenerative arthritis and hypertension on the merits in a September 1997 rating decision.  Though the RO notified the Veteran of this decision by letter dated in October 1997, no appeal was filed and this decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

The Veteran subsequently filed applications to reopen his hypertension claim in February 2000 and May 2002.  The claims were denied in RO decisions dated in August 2000 and July 2002.  The Veteran appealed the July 2002 denial, and the Board denied reopening the claim in August 2004.  The Veteran did not appeal the 2004 Board decision and it became final.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has not been submitted to reopen the previously denied claims for service connection for lumbosacral spine degenerative arthritis and hypertension.  The claims were initially denied in 1997 because the evidence failed to show that hypertension or a lumbosacral spine degenerative arthritis was incurred in or aggravated by service.  At that time, the evidence of record consisted of the Veteran's service treatment records to include National Guard records, VA treatment records dated from November 1991 to June 1994, private treatment records dated from December 1995 to June 1996, a May 1997 VA general medical examination, and the Veteran's statements.  

The recent evidentiary submissions, lay and medical, do not cure any prior evidentiary defect.  That is, the recently submitted evidence does not link a present lumbar spine disability or hypertension to the Veteran's active service.  While the Veteran has submitted additional records showing treatment for the claimed disabilities, this information is essentially cumulative of information of record at the time of the prior denials.  To the extent that the Veteran is asserting that his lumbosacral spine degenerative arthritis is related to an injury during his National Guard service or his hypertension was incurred during a period of inactive duty for training, such contentions were previously of record and considered at the time of the prior denial.  Thus, this information is merely cumulative of information previously of record.  The evidence is not new and essentially duplicative of evidence previously before VA decision makers at the time of the last final adjudication.

Thus, new and material evidence to reopen the previously disallowed claims has not been submitted.  Accordingly, the petition to reopen claims for entitlement to service connection for lumbosacral spine degenerative arthritis and hypertension is denied.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension; the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for lumbosacral spine degenerative arthritis; the appeal is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


